Citation Nr: 0124973	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  00-07 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinsburg, 
West Virginia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from August 30, 1999, to September 
7, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  He died in September 1999.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 determination by the Medical 
Administration Service (MAS) at the Department of Veterans 
Affairs (VA) Medical Center (MC) in Martinsburg, which denied 
reimbursement of the cost of unauthorized private medical 
services rendered from August 30, 1999, to September 7, 1999.

In June 2001, the appellant presented testimony at a personal 
hearing before the undersigned Member of the Board.  A 
transcript of the hearing has been obtained and associated 
with the claims folder.


FINDINGS OF FACT

1.  The veteran incurred private medical expenses from August 
30, 1999, to September 7, 1999.

2.  VA payment or reimbursement of the costs of the private 
medical care provided from August 30, 1999, to September 7, 
1999, was not authorized prior to the veteran's undergoing 
that treatment.

3.  The private medical care provided from August 30, 1999, 
to September 7, 1999, was not for, or adjunct to, a service-
connected disability.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred from August 30, 1999, to 
September 7, 1999, reimbursement for such expenses is not 
warranted.  38 U.S.C.A. § 1703 (West 1991 & Supp. 2001); 38 
C.F.R. § 17.54 (2001).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred from August 30, 1999, to September 
7, 1999, have not been met; thus, the appellant has not 
submitted a claim upon which relief may be granted.  38 
U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (2001); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The record reflects that, on August 30, 1999, the veteran was 
admitted to Martinsburg City Hospital after complaining of a 
severe headache.   A computerized tomography scan revealed a 
subarachnoid hemorrhage and fourth ventricular bleed.  The 
subarachnoid hemorrhage was found to be in an area that would 
be consistent with a posterior circulation aneurysm.  Later 
that day, the veteran was transferred to Winchester Medical 
Center.  At that facility, a physician concluded that the 
veteran should be transferred to another facility, located at 
the University of Virginia, where he could undergo a possible 
angiogram and endovascular treatment of his potential 
aneurysm.

It appears from the record that the veteran was immediately 
transferred to University of Virginia Health Sciences Center, 
where he remained until his death on September 7, 1999.  The 
certificate of death lists the immediate causes of his death 
as a ruptured basilar tip aneurysm and hydrocephalous.

A report of contact dated September 9, 1999, indicates that 
the appellant phoned the VA Medical Center in Martinsburg on 
that date, and spoke with a secretary.  The appellant 
requested that the secretary call a woman from the University 
of Virginia in order to verify that her husband was a 
veteran.  The secretary subsequently called the woman to 
inform her of the veteran's military service, but was told by 
the woman that his status as a veteran made no difference to 
the university because it did not give "discounts" to 
veterans.  The secretary subsequently informed the appellant 
of this conversation.  The appellant indicated that she had 
been told by a physician from the Winchester Medical Center 
that the University of Virginia "worked with veterans".  
The secretary advised the appellant that she should have had 
the Martinsburg City Hospital call the VAMC directly.  The 
appellant indicated, however, that the situation was an 
emergency, and that the VAMC could not have provided the 
needed treatment.  The appellant explained that they could 
have found a facility that offered the needed services, had 
they been called.  

Thereafter, appellant submitted a signed VA Form 10-583, 
Claim for Payment of Cost of Unauthorized Medical Services.  
She also submitted copies of medical bills pertaining to 
treatment received by the veteran during the period from 
August 30, 1999, to September 7, 1999.

In November 1999, N.S., a representative from the University 
of Virginia Health System, explained that the veteran had 
been urgently admitted to their Health Sciences Center on 
August 30th.  N.S. indicated that, prior to the veteran's 
admission, she had been contacted by a physician from another 
facility in order to determine "if we take Veterans 
Administration".  N.S. explained that she then contacted 
someone from the hospital administration system, and was told 
that they could take the veteran with authorization.  She 
then contacted a VA office in Richmond, Virginia, and was 
referred to the VAMC in Martinsburg.  She spoke with a 
representative from the Fee Basis department, and was told 
that the patient was not a veteran, but that he was listed as 
an employee with VA.  N.S. was then transferred to the Human 
Resources department, where she was informed that the veteran 
was no longer an employee.  She indicated that she was then 
transferred back to the Fee Basis department, and that she 
was again told that the veteran was not listed as a veteran 
in their system.  N.S. indicated that she then contacted the 
hospital admitting office at the University of Virginia in 
order to do a financial screening of the veteran.  

In a letter dated in November 1999, the Medical 
Administration Service at the VAMC denied the appellant's 
claim for reimbursement of unauthorized medical expenses.  
The MAS informed the appellant that, in order to receive 
payment for unauthorized medical expenses, all of the 
following conditions must be met: (1) treatment was rendered 
as a medical emergency of such nature that delay would have 
been hazardous to life or health, (2) VA or other Federal 
facilities were not feasibly available, and (3) treatment was 
rendered for a service-connected disability.  The MAS advised 
the appellant that her claim was denied because the veteran 
had not been treated for a service-connected disability 
during the period in question.  

The record reflects that, in December 1999, the appellant 
submitted a Notice of Disagreement regarding this decision.  
In January 2000, the MAS responded by issuing a Statement of 
the Case.  Thereafter, in February 2000, the appellant 
submitted a Substantive Appeal (VA Form 9), in which she 
asserted that she and the veteran had believed they were in 
the best possible hands when they went to the University of 
Virginia.  She argued that the fact that they were not 
knowledgeable as to all of VA's laws and regulations should 
not be used to penalize her so harshly.

During the June 2001 hearing, the appellant testified that 
the veteran been received regular medical treatment from VA 
while he was an employee.  She reported that he had stopped 
working for VA in 1997 because of health problems.  She 
stated that he was planning to get back into the VA system in 
order to receive medical treatment, but that his aneurysm 
occurred before he could do so.  The appellant testified that 
she had called the Martinsburg VAMC in 1998 in order to 
verify that the veteran was still in their system, and that 
she had been told he was.  She indicated that they went to 
Winchester City Hospital on August 30, 1999, because it was 
the closest facility available, and that they eventually went 
to the University of Virginia upon the recommendation of a 
physician.  She reported that they had been told that the 
University of Virginia did "accept veterans".

During the hearing, the appellant's accredited representative 
noted the recent passage of the "Veterans Millennium Health 
Care and Benefits Act" into law as Public Law 106-117.  The 
representative asserted that this new statute appears to 
authorize the Secretary of Veterans Affairs to reimburse 
veterans who are active Department health-care participants 
for the reasonable value of emergency treatment furnished in 
a non-Department facility, if the veteran is personally 
liable to pay for such treatment.  The representative 
requested that the Board review this statute in order to 
determine if it could be beneficial to the appellant's claim.

II.  Analysis

Preliminary Matter

At the outset, the Board notes that recently enacted 
legislation, the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying procedures for the 
adjudication of pending claims.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new statute revises the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The Board notes 
that the present matter has not been subject to the well-
grounded claim requirement, and thus those provisions of the 
VCAA relating to the elimination of that requirement are 
moot.

Other salient features of the VCAA are paraphrased below, and 
impose the following obligations upon the Secretary:

(1) The Secretary must provide application forms and 
notify the claimant and the representative, if any, 
if the application is incomplete, of the information 
necessary to complete the application.  38 U.S.C.A. § 
5102 (West Supp. 2001).

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of 
required information and evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2001).

(3) The Secretary must indicate which part of the 
information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2001).

(4) The Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary 
to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2001).

(5) The Secretary must make every reasonable effort 
to obtain relevant records (including private 
records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b)(1) (West Supp. 2001).

(6) If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain 
the relevant records sought, the Secretary shall 
notify the claimant that the Secretary is unable to 
obtain records, and such notification shall: 

(a) identify the records the Secretary is unable 
to obtain;
(b) briefly explain the efforts that the Secretary 
made to obtain those
      records; and
(c) describe any further action to be taken by the 
Secretary with
      respect to  the claim.  38 U.S.C.A. § 
5103A(b)(2) (West Supp.
      2001).

(7) Whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to 
obtain those records shall continue until the records 
are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to 
obtain those records would be futile.  38 U.S.C.A. § 
5103A(b)(3) (West Supp. 2001).

.    .    .    .    .



(10) Nothing in the new statute shall be construed as 
precluding the Secretary from providing such other 
assistance to a claimant in substantiating a claim as 
the Secretary considers appropriate.  38 U.S.C.A. § 
5103A(g) (West Supp. 2001).

(11) Except as otherwise provided by law, a claimant 
has the responsibility to present and support a claim 
for benefits under laws administered by the 
Secretary.  38 U.S.C.A. § 5107(a) (West Supp. 2001).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
Unlike many questions subject to appellate review, the 
appellant's claim for reimbursement of medical expenses has 
an extremely narrow focus.  The VAMC, in its November 1999 
letter and the Statement of the Case provided in January 
2000, has set forth the law and facts in a fashion that 
clearly and adequately informed the claimant of the very 
limited and specific type of evidence needed to substantiate 
her claim.  The appellant has neither submitted nor made 
reference to any additional records which would tend to 
substantiate her claim.  It appears clear, therefore, that 
there are no outstanding records or other evidence that could 
substantiate the claim.  

The Board recognizes that not all medical records pertaining 
to the treatment received by the veteran in August 1999 and 
September 1999 have been obtained and associated with the 
claims folder.  For example, the Board notes that records of 
the veteran's treatment at the University of Virginia Health 
System are not currently associated with the claims folder.  
However, the Board believes these records to be essentially 
irrelevant to the outcome of this appeal.  As will be 
explained in detail below, this case turns upon whether VA is 
authorized, by law, to pay the veteran's medical expenses 
under the criteria listed in 38 U.S.C.A. § 1728(a).  Under 
such circumstances, the Board believes that obtaining 
additional treatment records is unnecessary, as there is no 
reasonable possibility that such evidence would aid in 
substantiating the claim.  Therefore, the Board cannot find 
any basis under the VCAA to defer adjudication.  Moreover, it 
appears equally clear that the implementing regulations which 
were recently issued under the VCAA do not change the picture 
in this matter, since they affect only VA notice and 
development procedures, and not the underlying substantive 
law relevant to this case. 

Accordingly, the Board finds that we may proceed to decide 
this matter without prejudice to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, we find that VA 
has satisfied its duty to assist the appellant in apprising 
her as to the evidence needed, and in obtaining evidence 
pertaining to her claim, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (1991); 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The United States Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, ___ Vet. App. 
___, No. 00-51 (Aug. 30, 2001).

Discussion

Initially, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the veteran received in private facilities from 
August 30, 1999, to September 7, 1999.  See 38 U.S.C.A. 
§ 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, 
not a medical, determination.  See Similes v. Brown, 5 Vet. 
App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish" certain care, 
including:  "Hospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C. § 1703(a)(3) (West 1991); 38 C.F.R. § 17.52 (2001) 
(formerly 38 C.F.R. § 17.50b).


The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2001) (formerly 38 C.F.R. § 17.50d).  See Malone v. 
Gober, 10 Vet. App. 539, 541 (1997); see also the opinion of 
the VA General Counsel, VAOPGCCONCL 1-95, at 9 (Mar. 31, 
1995) ("Authorization in advance is essential to any 
determination as to whether the Department is or is not going 
to furnish the contract care.").  In the case of an 
emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2001).

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses incurred in August 1999 and September 1999, from a 
VA employee with appropriate authority, namely the VAMC 
director or a VA clinic director.  Although the appellant has 
indicated that she was led to believe, by employees of 
Winchester Medical Center, that such authorization had been 
given, the Board notes that any such statements made by those 
individuals would not constitute the specific type of 
authorization of payment contemplated in the VA regulation.  

In a previous case with a fact pattern similar to that in the 
present case, Smith v. Derwinski, 2 Vet. App. 378 (1992), the 
Court assumed that the appellant, Smith, had received medical 
care at a VA facility in accordance with 38 U.S.C.A. 
§ 1710(a)(1)(I), since he had no service-connected 
disabilities.  The Court noted, however, that emergency 
medical care received from a non-VA hospital requires 
authorization pursuant to 38 C.F.R. § 17.54 (formerly 
codified at 38 C.F.R. § 17.50d (1991)).  Smith had argued 
that his non-VA care was authorized because his VA treating 
physician had informed him that arrangements were made for 
him to be treated at non-VA medical facility.  The Court, in 
rejecting Smith's contention, observed that the advice of a 
doctor to go to a non-VA hospital is not the specific type of 
authorization of payment contemplated in the VA regulation.

The circumstances in this case are similar to those in the 
Smith matter.  Here, the veteran was not treated at the 
private facilities in question for a service-connected 
disability.  In addition, the appellant contends that the 
veteran was specifically told by medical personnel to seek 
immediate treatment at another private facility.  However, 
unlike in Smith, it has not been contended that VA 
specifically agreed to pay the medical bills incurred at the 
private facilities.  Similar to the Smith case, specific 
formalities which must be followed under 38 C.F.R. § 17.54 
were not complied with, as a result of which proper 
authorization from VA was not obtained.  Furthermore, 
although VA personnel were consulted as to the veteran's 
condition within 72 hours of his admission, no actual 
authorization for that private medical treatment was 
requested by the veteran or someone on his behalf, or 
received by VA within a 72-hour period.

Moreover, VAOPGCCONCL 1-95, at 8-9, in response to the 
question "Who has the authority to approve or authorize a 
request for private hospitalization at VA expense under 38 
U.S.C.A. § 1703(a), and what type of action(s) is necessary 
to constitute prior authorization under 38 C.F.R. § 17.54?", 
stated:

Section 1703 of Title 38, United States 
Code, expressly authorizes the Secretary 
to contract for non-VA hospital care, and 
the Secretary has delegated that 
authority to the Under Secretary for 
Health in 38 C.F.R. § 2.6(a). The Under 
Secretary for Health has in turn 
delegated the authority to VA medical 
center and VA clinic Directors. VHA 
manual M-1, Part I, Chapter 21, paragraph 
21.08 (January 12, 1995).


Although VAOPGCCONCL 1-95 is not binding on the Board, see 38 
U.S.C.A. § 7104(c), its reasoning, quoted above, is 
persuasive and clearly applies in this matter.  In this case, 
there is no evidence that the veteran obtained proper 
authorization for payment of the private medical expenses 
incurred in August 1999 and September 1999 from a VA employee 
with appropriate authority, namely the VAMC director or a VA 
clinic director.  Therefore, the Board concludes that, even 
if "authorization" for the treatment had been received from 
other VA employees, which does not appear to be established 
by the evidence, such staff members would have been without 
authority to authorize payment for emergency medical 
treatment at a private facility.

Furthermore, as previously indicated, on the basis of the 
evidence of record, there is no suggestion that a decision to 
authorize the veteran's emergency medical care at private 
facilities was made and communicated to anyone.  See Tellex 
v. Principi, ___ Vet. App. ___, No. 98-1886, slip op. at 8-9 
(Sep. 26, 2001), wherein the Court indicated that a 
claimant's unsupported inference that VA has authorized 
private medical care is inadequate to establish entitlement 
to reimbursement.  As a matter of fact, the employee of the 
University of Virginia Health Sciences Center who called the 
VAMC in Martinsburg was told, incorrectly, that the 
appellant's husband was not a veteran, and was also told that 
he had been a VA employee.  That colloquy could not 
reasonably be characterized as an authorization for treatment 
at VA expense.

Finally, the Board notes that even if, under the provisions 
of 38 C.F.R. § 17.54, a qualifying telephone call was made, 
any authorization made would be of no consequence because the 
veteran would still not be entitled to reimbursement under 38 
U.S.C.A. § 1703.  Under that section of the statute, VA may 
contract with non-VA facilities to provide medical services 
for which VA may assume financial responsibility in certain 
circumstances.  38 U.S.C. § 1703(a)(1)-(8). However, in this 
case, there was no indication of any "contract" between VA 
and any of the three private facilities used by the veteran.  
Furthermore, the applicable statutory provision, 38 U.S.C.A. 
§ 1703(a)(3), provides that contracts, including individual 
authorization for reimbursement or payment of expenses, are 
authorized for treatment of a medical emergency which poses a 
serious threat to a veteran receiving medical services in a 
VA or other approved Government facility.  38 C.F.R. § 
17.52(a)(3).  However, by the express language of this 
criterion, the veteran must be receiving treatment in a VA 
facility at the time of the emergency.  Prior or subsequent 
VA treatment of a disorder does not meet this criterion.  
Zimick v. West, 11 Vet. App. 45, 52 (1998).  In this case, 
the veteran was not receiving medical services in a VA 
facility immediately prior to being admitted to the private 
facilities in question.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received from August 30, 
1999, to September 7, 1999, was not obtained pursuant to 38 
C.F.R. § 17.54, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703.

The Court of Appeals for Veterans Claims has stated that a 
"second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary 'may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.'"  
Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a) (emphasis added by the Court).  In any 
case where reimbursement would be in order for the veteran 
under section 1728(a), "the Secretary may, in lieu of 
reimbursing such veteran, make payment of the reasonable 
value of care or services directly . . . to the hospital or 
other health facility furnishing the care or services.  38 
U.S.C.A. § 1728(b) (West 1991).


Such reimbursement is available only where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non-service-connected disability associated with 
and held to be aggravating a service- connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a participant 
in a vocational rehabilitation program (as defined in section 
3101(9) of this title), and (ii) is medically determined to 
have been in need of care or treatment . . . .; and (3) [VA] 
or other Federal facilities were not feasibly available, and 
an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728(a) 
(West 1991); 38 C.F.R. § 17.120 (2001) (formerly 38 C.F.R. 
§ 17.80).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
paraphrase, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes, 6 Vet. App. 66 (1993); H.R. Rep. No. 93-
368, at 9 (July 10, 1973) ("[The proposed provision 
a]uthorizes reimbursement of certain veterans who have 
service-connected disabilities, under limited circumstances, 
for reasonable value of hospital care or medical services . . 
. from sources other than the VA.  Eligible veterans are 
those receiving treatment for a service-connected disability. 
. . .  Services must be rendered in a medical emergency and 
VA or other Federal facilities must not be feasibly 
available.").


The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53 (2001).  No reimbursement or 
payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities.  38 C.F.R. § 
17.130 (2001).

Having reviewed the evidence, the Board finds that the 
appellant is not eligible for payment or reimbursement under 
38 U.S.C. § 1728 for private medical expenses incurred in 
August 1999 and September 1999, because she has not satisfied 
all of the three necessary criteria listed therein.  
Specifically, the Board finds that the veteran was not 
treated for a service-connected disability, nor was the 
condition for which he was treated associated with, or 
aggravating, an adjudicated service-connected disability.  

In this regard, the Board notes that the veteran was not 
service-connected for any disabilities at the time of his 
death, nor was he a vocational rehabilitation participant.  
Although the record reflects that the appellant did file a 
claim of entitlement to service connection for the cause of 
veteran's death in September 1999, this claim was denied by 
the RO in a November 1999 rating decision, which was not 
appealed and is therefore final.  Moreover, throughout the 
pendency of this appeal, the appellant has never asserted 
that the disability that led to the veteran's death was 
related to service.  Rather, she has essentially contended 
that she is entitled to reimbursement for the veteran's 
medical expenses solely based upon his status as a veteran.

Although the appellant may sincerely believe that her 
husband's status as a veteran is sufficient to warrant 
reimbursement, such is not the case under the law.  As 
previously indicated, failure to satisfy any one of the three 
criteria listed in 38 U.S.C.A. § 1728(a) precludes VA from 
paying unauthorized medical expenses incurred at a private 
hospital.  Hayes, 6 Vet. App. at 69.  In this case, the 
appellant has failed to satisfy one of the three criteria 
listed in 38 U.S.C.A. § 1728(a), as the veteran was not 
treated for a service-connected disability nor was the 
condition for which he was treated associated with or 
aggravating an adjudicated service-connected disability.  

As sympathetic as we may be towards the appellant's claim, 
the Board is bound by the law, and our decision is dictated 
by the relevant law and regulations.  Moreover, the Board is 
without authority to grant benefits simply because we might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

In summary, the Board finds that the appellant has failed to 
satisfy one of the three criteria listed in 38 U.S.C.A. § 
1728(a).  Consequently, as there is no legal basis upon which 
to allow the claim for reimbursement of medical expenses, the 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

III.  Additional Matter

As discussed in the Factual Background section, above, the 
appellant's representative has pointed to the passage the 
"Veterans Millennium Health Care and Benefits Act", which 
was signed into law as Public Law No. 106-117 in November 
1999, in support of the appellant's claim.  See 38 U.S.C.A. § 
1725 (West Supp. 2001); Pub. L. No 106-117, Title I, Subtitle 
B, § 111, 113 Stat. 1556 (1999).  This law authorizes the 
Secretary to reimburse, for the reasonable value of emergency 
treatment furnished in a non-Department facility, those 
veterans who are active Department health-care participants 
(enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such treatment.

The Board notes that, where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Furthermore, in such instances, it is the usual 
practice of the Board to remand the issue to the RO in order 
to ensure that the claimant is afforded due process, in the 
sense that consideration is given to both the new and the old 
law by the RO in the first instance.

However, as to the Act in question, Congress specifically 
indicated that it would not take effect until 180 days after 
the date of enactment.  See Pub. L. No. 106-117, Title I, 
Subtitle B, § 111, 113 Stat. 1556 (1999); 38 U.S.C.A. § 1725 
Note (West Supp. 2001).  Thus, because the statute was 
enacted in November 1999, the new law did not take effect 
until May 2000.  For this reason, the Board finds that the 
provisions of the Veterans Millennium Health Care and 
Benefits Act are not applicable to the appellant's claim, 
which arose out of medical expenses incurred prior to the 
date of enactment and prior to the specified effective date.  
In essence, the Board concludes that no reimbursement for 
medical expenses incurred in August 1999 and September 1999 
can occur pursuant to this Act, because no entitlement to 
such benefits can possible arise prior to May 2000.  
Moreover, because this law is not applicable to the 
appellant's claim, the Board finds the appellant will not be 
prejudiced by our going forward to a decision in this 
instance.  See Bernard, supra.


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized private medical services incurred from August 
30, 1999, to September 7, 1999, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

